Opinion issued July 1, 2021




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                NO. 01-20-00632-CV
                              ———————————
 TONY LONG AND/OR ALL OCCUPANTS OF 426 W. SUNNYSIDE ST.,
                       Appellants
                                           V.
             QUALITY PROPERTY SOLUTIONS, LLC, Appellee


              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                        Trial Court Case No. 1156993


                            MEMORANDUM OPINION

      Appellants, Tony Long and/or All Occupants of 426 W. Sunnyside St., have

failed to timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief),

38.8(a) (governing failure of appellant to file brief). After being notified that this

appeal was subject to dismissal, appellants did not respond. See TEX. R. APP. P.
42.3(b) (allowing involuntary dismissal of case). Accordingly, we dismiss the appeal

for want of prosecution for failure to timely file a brief. We dismiss any pending

motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                         2